           Case 1:21-cv-02203-LGS Document 18 Filed 06/09/21 Page 1 of 2




                                                                                                       June 8, 2021


Via ECF
Hon. Lorna G. Schofield, United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                  Re: M.B. obo M.B.1 v. NYC Dep’t of Educ., et al., No. 21-cv-2203 (LGS)

Dear Judge Schofield:

        I represent the Plaintiffs in the above-referenced case and am writing on behalf of both
parties, requesting an adjournment of the initial conference and a corresponding extension of time
to submit a Case Management Plan and the joint letter, due June 10, 2021, Docket Entry 12.
Currently, the initial conference is set for June 17, 2021. Docket Entry 15. This is the parties’
second request for an adjournment of the initial conference. Defendants originally requested and
were granted an extension of time to answer and Your Honor then adjourned the initial conference.
Docket Entries 14, 15.

        Plaintiff M.B. is the parent of M.B.1, a 15-year-old young girl with learning disabilities.
Plaintiffs’ complaint against the New York City Department of Education (“DOE”), Chancellor
Richard Carranza 1 and the New York City Board of Education (“BOE”) (collectively
“Defendants” or “DOE”) raises a number of individual and systemic claims under the Individuals
with Disabilities Education Improvement Act (“IDEA”), 20 U.S.C. § 1400, et seq., the Due Process
Clause of the 14th Amendment of the U.S. Constitution, 42 U.S.C. § 1983, Section 504 of the
Rehabilitation Act of 1973, 29 U.S.C. § 794 (“Section 504”), the New York State Constitution,
and New York State Education Law concerning Plaintiff M.B.1’s education over several school
years. Plaintiffs allege, inter alia, that Defendants failed to implement orders of administrative
hearing officers during this time frame and, as a result, Plaintiffs are owed compensatory education
and services and outstanding reimbursements.

        The reason for the requested adjournment and extension of time is that the parties would
like to engage in informal settlement discussions before conducting discovery and involving the
Court. In order to engage in settlement, however, Plaintiffs will be seeking an accounting of
services that Defendants actually provided and funded over the years, pursuant to the
administrative orders. Defendants will provide the accounting no later than July 9, 2021. The
parties respectfully request an additional two weeks from the accounting to discuss settlement.
The parties are optimistic that this case could be resolved through settlement, as many of our cases
have successfully done so.


1
  Chancellor Meisha Porter is automatically substituted for former Chancellor Richard Carranza, who was named in
his official capacity, pursuant to Federal Rule of Civil Procedure 25(d). The parties respectfully request the Clerk of
the Court to update the docket accordingly.

1115 BROADWAY, 12TH FL.                                     42 WEST 24th STREET, 2ND FLOOR
NEW YORK, NY 10010                                                    NEW YORK, NY 10010
                                        WWW.SPECIALEDLAWYER.COM
              Case 1:21-cv-02203-LGS Document 18 Filed 06/09/21 Page 2 of 2




           The parties propose submitting a status letter no later than July 23, 2021, reporting on the
   status of settlement and the proposed course of action for this matter. 2 As indicated in the
   beginning of the letter, the parties jointly and respectfully request the adjournment and extension
   of time. Thank you for Your Honor’s attention to this matter.

                                                                            Respectfully submitted,

                                                                            __________________
                                                                            Erin O’Connor, Of Counsel
                                                                            The Law Office of Elisa Hyman, P.C.
                                                                            Counsel for Plaintiffs

   cc: Brian Krist, Counsel for Defendants
The parties' application is GRANTED. The initial pre-trial conference scheduled for June 17, 2021, and
corresponding deadlines to submit a joint letter and proposed Case Management Plan are adjourned sine
die. The parties shall submit a status letter by July 23, 2021, reporting on the status of settlement and
the proposed course of action for this matter, including the parties' beliefs about the need for discovery.

The Clerk of Court is respectfully directed to substitute Defendant Chancellor Richard Carranza with
Chancellor Meisha Porter per Federal Rule of Civil Procedure 25(d).

Dated: June 9, 2021
       New York, New York




   2
    If the parties do not think settlement is likely and instead intend to litigate the claims, the parties anticipate a
   dispute about whether discovery is necessary in this case and a Court conference might be more useful at that time.

                                                                                                                           2
